181 F.2d 95
Johnnie E. WILSON, Appellant,v.Leonard TURNER, Sheriff, Leavenworth, Kansas, and John Doe,Agent of the State of Mississippi, Appellees.
No. 3981.
United States Court of Appeals Tenth Circuit.
April 11, 1950.

Appeal from the United States District Court for the District of Kansas; Walter A. Huxman, Circuit Judge, sitting by assignment.
Elisha Scott, Topeka, Kan.  (Franck W. Clegg, St. Louis, Mo., Homer Davis, Leavenworth, Kan., John Scott, Charles Scott, and Elisha Scott, Jr., Topeka, Kan. on the brief) for appellant.
No appearance for appellees.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on authority of Darr v. Burford, 1950, 70 S.Ct. 587, and Dye v. Johnson, 338 U.S. 864, 70 S.Ct. 146.